POR CUANTO, tenemos ante nos una inscripción que dice así:
“Inscrito el presente documento, con vista de otros complementarios, y a solicitud de la Corte Suprema de Puerto Rico, a los folios 13 vuelto y 65 vuelto de los tomos 81 y 51 de Cayey, fincas Nos. 2691 duplicado y 966 triplicado, ins-cripciones 5 y 17, con el defecto subsanadle de qne el informe del trustee lleva fecha 4 de septiembre de 1933, y no obstante aparece del mismo que la venta se •efectuó el 27 de dicho mes y año. Las fincas se hallan .libres de cargas. Gua-yama, a 6 de diciembre de 1935.”
Por CUANTO, el recurrente- solicita que ordenemos la inscripción sin defecto alguno;
Por CUANTO, no estamos convencidos de qne el defecto señalado carezca de importancia ni que el registrador esté en el deber de co-rregir equivocaciones de esta índole en ausencia de declaraciones au-torizadas aclarando tal equivocación;
Por tanto, se deniega la petición del recurrente.